Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis on August 22, 2022.
2. 	The application has been amended as follows: 
Claim 12 is canceled.
	Claim 1 (currently amended).  A Solanum lycopersicum (S. lycopersicum) plant that is resistant to Tomato Yellow Leaf Curl Virus (TYLCV), powdery mildew (PM) and nematodes, wherein said plant comprises [an] (i) an allele of OL4 gene conferring resistance to PM and nematodes and (ii) an allele of TY1 gene conferring resistance to TYLCV in coupling phase on chromosome 6, and wherein said plant, if it comprises an allele of Mi-1 gene conferring resistance to nematodes then said [allele of] allele of Mi-1 gene conferring resistance to nematodes is not in coupling phase with the allele of OL4 gene conferring resistance to PM and nematodes and the allele of TY1 gene conferring resistance to TYLCV on chromosome 6,
wherein: 
- said allele of the OL4 gene conferring resistance to PM and nematodes is identified by SSR-OL4 marker detection, 
- said allele of the TY1 gene conferring resistance to TYLCV is identified by TO- 0178067 and/or TY3-M3 marker detection, and 
- the presence or absence of the allele of the Mi-1 gene conferring resistance to nematodes is identified by Mi2.3 marker detection, 
wherein SSR-OL4 marker detection is performed by amplification, and detection of an amplification product of 382 bp, referred to as “allele of 382 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates presence of the allele of the OL4 gene conferring resistance to PM and nematodes, and detection of an amplification product of 389 bp, referred to as “allele of 389 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates absence of the allele of the OL4 gene conferring resistance to PM and nematodes; 
wherein TO-0178067 marker detection is performed by amplification, and detection of an adenine (A) rather than a guanine (G) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including a G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele A” of the TO-0178067 marker, indicates the presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of a guanine (G) rather than an adenine (A) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including the G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele G” of the TO-0178067 marker, indicates the absence of the allele of the TY1 gene conferring resistance to TYLCV;
wherein TY3-M3 marker detection is performed by amplification, and detection of an amplification product of 220 bp, referred to as “allele of 220 bp” of the marker TY3-M3, when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8 indicates presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of an amplification product of 160 bp, referred to as “allele of 160 bp” of the marker TY3- M3, when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8, indicates absence of the allele of the TY1 gene conferring resistance to TYLCV; and
wherein Mi2.3 marker detection is performed by amplification, and detection of a cytosine (C) rather than a guanine (G) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including a C/G polymorphism at position 88 of SEQ ID NO: 9, referred to as “allele C” of the marker Mi2.3, indicates the absence of the allele of the Mi-1 gene conferring resistance to nematodes, and detection of a guanine (G) rather than a cytosine (C) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including the C/G polymorphism at position 88 of SEQ ID NO: 9, referred to as “allele G” of the marker Mi2.3, indicates the presence of the allele of the Mi-1 gene conferring resistance to nematodes.
	Claim 3 (currently amended). The S. lycopersicum plant according to claim 1, which comprises one of the following combinations of alleles
- Combination 1:
(i) [an] the allele of 220 bp of the marker TY3-M3 and/or [an] the “allele A” of the TO-0178067 marker, [an] the allele of 382 bp of the marker SSR-OL4, and [an] the “allele C” of the marker Mi2.3 physically located on the first homologous chromosome 6, and
(ii) [an] the allele of 160 bp of the marker TY3-M3 and/or [an] the “allele G” of the TO-0178067 marker, [an] the allele of 389 bp of the marker SSR-OL4, and [an] the “allele G” of the marker Mi2.3 physically located on the second homologous chromosome 6; or
- Combination 2:
(i) [an] the allele of 220 bp of the marker TY3-M3 and/or [an] the “allele A” of the TO-0178067 marker, [an] the allele of 382 bp of the marker SSR-OL4, and [an] the “allele C” of the marker Mi2.3 physically located on the first homologous chromosome 6, and
(ii) [an] the allele of 160 bp of the marker TY3-M3 and/or [an] the “allele G” of the TO-0178067 marker, [an] the allele of 389 bp of the marker SSR-OL4, and [an] the “allele C” of the marker Mi2.3 physically located on the second homologous chromosome 6; or
- Combination 3:
(i) [an] the allele of 220 bp of the marker TY3-M3 and/or [an] the “allele A” of the TO-0178067 marker, [an] the allele of 382 bp of the marker SSR-OL4, and [an] the “allele C” of the marker Mi2.3 physically located on the first homologous chromosome 6, and
(ii) [an] the allele of 220 bp of the marker TY3-M3 and/or [an] the “allele A” of the TO-0178067 marker, [an] the allele of 382 bp of the marker SSR-OL4, and [an] the “allele C” of the marker Mi2.3 physically located on the second homologous chromosome 6.
	Claim 11 (currently amended).A method for identifying and selecting a S. lycopersicum plant that is resistant to Tomato Yellow Leaf Curl Virus (TYLCV), powdery mildew (PM) and nematodes, wherein said method comprises:
a) detecting 
- the presence or absence of an allele of the OL4 gene conferring resistance to PM and nematodes, said allele of the OL4 gene being identified by SSR-OL4 marker detection, 
- the presence or absence of an allele of the TY1 gene conferring resistance to TYLCYV, said allele of TY1 gene being identified by TO-0178067 and/or TY3- M3 marker detection, and 
- the presence or absence of an allele of the Mi-1 gene conferring resistance to nematodes, said allele of Mi-1 gene being identified by Mi2.3 marker detection; and 
b) selecting as a plant resistant to TYLCV, PM and nematodes the S. lycopersicum plant in which the allele of the OL4 gene conferring resistance to PM and nematodes and the allele of the TY1 gene conferring resistance to TYLCV have been detected as present in coupling phase on chromosome 6 and the allele of the Mi-1 gene conferring resistance to nematodes has been detected as absent in said coupling phase on chromosome 6, 
wherein SSR-OL4 marker detection is performed by amplification, and detection of an amplification product of 382 bp, referred to as “allele of 382 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates presence of the allele of the OL4 gene conferring resistance to PM and nematodes, and detection of an amplification product of 389 bp, referred to as “allele of 389 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates absence of the allele of the OL4 gene conferring resistance to PM and nematodes;
wherein TO-0178067 marker detection is performed by amplification, and detection of an adenine (A) rather than a guanine (G) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including a G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele A” of the TO-0178067 marker, indicates the presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of a guanine (G) rather than an adenine (A) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including the G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele G” of the TO-0178067 marker, indicates the absence of the allele of the TY1 gene conferring resistance to TYLCV;
wherein TY3-M3 marker detection is performed by amplification, and detection of an amplification product of 220 bp, referred to as “allele of 220 bp” of the marker TY3-M3, when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8 indicates presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of an amplification product of 160 bp, referred to as “allele of 160 bp” of the marker TY3- M3, when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8, indicates absence of the allele of the TY1 gene conferring resistance to TYLCV; and
wherein Mi2.3 marker detection is performed by amplification, and detection of a cytosine (C) rather than a guanine (G) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including a C/G polymorphism at position 88 of SEQ ID NO: 9, [(]referred to as “allele C” of the marker Mi2.3[)], indicates the absence of the allele of the Mi-1 gene conferring resistance to nematodes, and detection of a guanine (G) rather than a cytosine (C) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including the C/G polymorphism at position 88 of SEQ ID NO: 9, referred to as “allele G” of the marker Mi2.3, indicates the presence of the allele of the Mi-1 gene conferring resistance to nematodes.
Claim 13 (currently amended).  The method according to claim 11, wherein:[:]
- [detecting] amplification of the marker TO-0178067 is performed using two forward primers, one being specific for detecting the susceptible allele and consisting of the sequence 5’- GAAGGTGACCAAGTTCATGCTTTTGTTCCCCCAGCTGAGAGG-3’ (SEQ ID NO: 4) and one being specific for detecting the resistant allele and consisting of the sequence 5’- GAAGGTCGGAGTCAACGGATTCTTTTGTTCCCCCAGCTGAGAGA-3’ (SEQ ID NO: 5), and a common reverse primer consisting of the sequence 5’- GACCAACACGKCCTACGAGGTA-3’ (SEQ ID NO: 6),
- [detecting] amplification of the TY3-M3 marker is performed using a forward primer consisting of the sequence 5’-AGCTATCAGCTGCCAGAGACAT-3’ (SEQ ID NO: 7) and a reverse primer consisting of the sequence 5’- CACCATCATTGTATCCAGAGAGC-3’ (SEQ ID NO: 8), and
- [detecting] amplification of the Mi2.3 marker is performed using two forward primers, one being specific for detecting the resistant allele and consisting of the sequence 5’- GAAGGTCGGAGTCAACGGATTCGACGGAACTATTAAGTAGACGAG- 3’ (SEQ ID NO: 10) and one being specific for detecting the susceptible allele and consisting of the sequence 5’- GAAGGTGACCAAGTTCATGCTCGACGGAACTATTAAGTAGACGAC- 3’ (SEQ ID NO: 11), and a common reverse primer consisting of the sequence 5’- AACTGMTTTGGTTGCTTGTTATTTTACTAA-3’ (SEQ ID NO: 12).
Claim 14 (currently amended).  A method for obtaining S. lycopersicum plant resistant to Tomato Yellow Leaf Curl Virus (TYLCV), powdery mildew (PM) and nematodes which comprises crossing a S. lycopersicum that is resistant to Tomato Yellow Leaf Curl Virus (TYLCV), powdery mildew (PM) and nematodes, wherein said plant comprises (i) an allele of the OL4 gene conferring resistance to PM and nematodes and (ii) an allele of the TY1 gene conferring resistance to TYLCV in coupling phase on chromosome 6, and wherein said plant, if it [not] comprises an allele of the Mi-1 gene conferring resistance to nematodes, then said allele of the Mi-1 gene conferring resistance to nematodes is not in coupling phase with the allele of the OL4 gene conferring resistance to PM and nematodes and the allele of the TY1 gene conferring resistance to TYLCV on chromosome 6, with [a breeding partner] another S. lycopersicum plant,
wherein: 
- said allele of the OL4 gene conferring resistance to PM and nematodes is identified by SSR-OL4 marker detection, 
- said allele of the TY1 gene conferring resistance to TYLCV is identified by TO- 0178067 and/or TY3-M3 marker detection, and 
- the presence or absence of the allele of the Mi-1 gene conferring resistance to nematodes is identified by Mi2.3 marker detection,
wherein SSR-OL4 marker detection is performed by amplification, and detection of an amplification product of 382 bp, referred to as “allele of 382 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates presence of the allele of the OL4 gene conferring resistance to PM and nematodes, and detection of an amplification product of 389 bp, referred to as “allele of 389 bp” of the marker SSR-OL4, when using primers consisting of SEQ ID NO: 1 and SEQ ID NO: 2 indicates absence of the allele of the OL4 gene conferring resistance to PM and nematodes;
wherein TO-0178067 marker detection is performed by amplification, and detection of an adenine (A) rather than a guanine (G) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including a G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele A” of the TO-0178067 marker, indicates the presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of a guanine (G) rather than an adenine (A) at position 247 of SEQ ID NO: 3 in an amplification product comprising sequence SEQ ID NO: 3, or in a fragment thereof including the G/A polymorphism at position 247 of SEQ ID NO: 3, referred to as “allele G” of the TO-0178067 marker, indicates the absence of the allele of the TY1 gene conferring resistance to TYLCV;
wherein TY3-M3 marker detection is performed by amplification, and detection of an amplification product of 220 bp, referred to as “allele of 220 bp” of the marker TY3-M3 when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8 indicates presence of the allele of the TY1 gene conferring resistance to TYLCV, and detection of an amplification product of 160 bp, referred to as “allele of 160 bp” of the marker TY3-M3, when using primers consisting of SEQ ID NO: 7 and SEQ ID NO: 8, indicates absence of the allele of the TY1 gene conferring resistance to TYLCV; and
wherein Mi2.3 marker detection is performed by amplification, and detection of a cytosine (C) rather than a guanine (G) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including a C/G polymorphism at position 88 of SEQ ID NO: 9, referred to as “allele C” of the marker Mi2.3, indicates the absence of the allele of the Mi-1 gene conferring resistance to nematodes, and detection of a guanine (G) rather than a cytosine (C) at position 88 of SEQ ID NO: 9 in an amplification product comprising SEQ ID NO: 9, or in a fragment thereof including the C/G polymorphism at position 88 of SEQ ID NO: 9, referred to as “allele G” of the marker Mi2.3, indicates the presence of the allele of the Mi-1 gene conferring resistance to nematodes.
The above amendments are made to correct typographical errors and obviate potential issues under 35 USC 112(b). Claims 1, 3-11, 13 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663